Citation Nr: 0103139	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a right knee disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.  

3.  Entitlement to an initial compensable evaluation for a 
left varicocele disability.  

4.  Entitlement to an initial compensable evaluation for 
onychomycosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1993.  

The current appeal arose from a June 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1995, a transcript of which has been 
associated with the claims file.

In February 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.  

In June 2000 the RO affirmed the determinations previously 
entered.  

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA OGCPREC. 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)). 


The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and is of the 
opinion that further assistance is required in order to 
satisfy the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board conferred on the veteran, as a 
matter of law, the right to compliance with the remand's 
instructions.  In the instant case, the Board finds that the 
instructions for further development set forth within the 
February 1997 remand have not been met with full compliance 
that would allow the Board to render a fair and equitable 
decision at this time.

In its February 1997 remand the Board requested that VA 
examinations of the veteran be performed for the purpose of 
ascertaining the current nature and extent of severity of his 
service connected disabilities.  The remand further requested 
that claims file and a copy of the remand be made available 
to and reviewed by the examiners prior to the conduction and 
completion of the examinations. 

Pursuant to the Board's February 1997 remand, the veteran was 
afforded VA fee basis examinations.  However, there is no 
indication in the examination reports that the veteran's 
claims file and a copy of the February 1997 remand were 
reviewed by the examiners in conjunction with the 
examinations.  In this regard, the instructions in the 
Board's February 1997 remand have not been met with full 
compliance.


The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide an adequate examination.  Olsen v. Principi, 3 
Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992)).  The Court has further held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40, 4.45 (2000) must also be considered, and examination 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2000).

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

In a precedent opinion, the VA General Counsel held that 
where the medical evidence shows the veteran has arthritis of 
the knee and where the diagnostic code applicable to his 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion may be assigned if there is 
additional disability due to limitation of motion. VAOPGCPREC 
23-97.

The appellant's bilateral chronic knee disabilities are 
currently characterized as right knee traumatic arthritis 
with instability and left knee traumatic arthritis rated 
under Diagnostic Code 5010.  
The veteran's bilateral knee disabilities may also be 
evaluated based upon the rating codes for limitation of 
flexion under Diagnostic Code 5260, and limitation of 
extension under Diagnostic Code 5261.  The examinations of 
record do not provide an analysis of any functional loss due 
to pain on use or during flares the veteran may experience.  
The Board is of the opinion that a contemporary, 
comprehensive orthopedic examination addressing functional 
loss due to bilateral knee pain would materially assist in 
the adjudication of this appeal.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the appellant and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of the 
disabilities at issue.  After obtaining 
any necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special dermatological examination by an 
appropriate specialist on a fee basis if 
necessary for the purpose of determining 
the nature and extent of severity of any 
onychomycosis, which may be present. Any 
further indicated studies are to be 
conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any opinions expressed as 
to the extent of severity of 
onychomycosis must be accompanied by a 
complete rationale.

3.  The RO should arrange for a VA 
special genitourinary examination of the 
veteran or on a fee basis if necessary 
for the purpose of ascertaining the 
current nature and extent of severity of 
his left varicocele.  Any further 
indicated studies should be performed.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The urologist should 
clearly describe symptoms, signs, and 
functional impairment, if any, directly 
due to a left varicocele.  Any opinions 
expressed as to the extent of severity of 
the left varicocele must be accompanied 
by a complete rationale.

4.  The RO should arrange for a special 
VA orthopedic examination of the veteran 
by an orthopedic surgeon or other 
appropriate specialist who has not 
previously treated or examined him for 
the purpose of ascertaining the current 
nature and extent of severity of his 
bilateral knee traumatic arthritis.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected bilateral knee traumatic 
arthritis, in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service-connected bilateral 
knee disabilities involve only the joint 
structure, or do they involve the muscles 
and nerves?

(b) Do the service-connected bilateral 
knee disabilities cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner must so 
indicate.


(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected bilateral knee 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disease due to the service-
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disabilities, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected disabilities.  If the 
functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiner should so 
indicate.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for bilateral knee 
traumatic arthritis, a left varicocele, 
and onychomycosis.  The RO should 
document its consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4,40, 4.45, 4.59 (2000), and 
Fenderson v. West, 12 Vet. App. 119 
(1999) (referable to assignment of 
"staged" ratings in appeals of initial 
ratings following an initial award of 
service connection for a disability).  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he notified by the 
RO; however, the veteran is hereby notified that failure to 
report for VA examinations without good cause shown may 
adversely affect the outcome of his claims.  38 C.F.R. § 
3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


